Case: 1:20-cr-00299 Document #: 4 Filed: a>} OC} P) PagelID

ae

iis th

299

I FF
&

Order Farm (01/2005)

United States District Court, Northern District of Mlinois

 

 

 

 

 

 

 

 

 

N f Assigned Jud: Sitting Judge if Othe °. Waldo
” ‘Magiatea ate J wipe chint Aelgned J te Maria Valdez .
JUDGE DOW
CASE NUMBER |20 GJ 185 DATE | JUNE 17, 2020
CASE Magistrate Judge Jantz
TITLE U.S. v. HARDY LEE BROWNER
tz : "A As
on

 

DOCKET ENTRY TEXT UNDER SEAL

 

2. 4m, \
YUN Tf 2020 al
THO oNAs G_BRU
r
CLERK, U S. DISTRICT COURT
The Grand Jury for SPECIAL JANUARY 2019 the Session, a quorum being
present, returns the above-entitled indictment in pen Court this date before

Grand Jury Proceeding

ene

Judge or Magistrate Judge

 

 

TO ISSUE BENCH WARRANT AND THE GOVERNMENT WILL SEEK TO HAVE THE DEFENDANT DETAINED
WITHOUT BOND PURSUANT TO TITLE 18, UNITED STATES CODE, SECTION 3142 AS TO BOTH
DEFENDANTS.

THE DISTRICT COURT CLERKS OFFICE IS DIRECTED TO DISCLOSE TO THE ASSISTANT U.S. ATTORNEY
ASSIGNED TO THIS CASE FOR THE GOVERNMENT, THE NAME OF THE JUDGE, MAGISTRATE JUDGE, AND
THE DOCKET NUMBER ASSIGNED TO THIS CASE, IN ORDER TO EXPEDITE THE ARRAIGNMENT OF THE
ARRESTED DEFENDANT(S).

PRIOR TO SEALING, THE GOVERNMENT REQUESTS THAT ONE (1) ELECTRONIC COPY OF THE FILED
INDICTMENT AND ONE (1) ELECTRONIC COPY OF THE ARREST WARRANT BE MADE AVAILABLE, VIA
EMAIL, TO THE ASSISTANT U.S. ATTORNEYS ASSIGNED TO THIS CASE,
JORDAN.MATTHEWS@USDOJ.GOV AND BARRY.JONAS@USDOU.GOV.

THIS INFORMATION IS TO REMAIN SEALED UNTIL THE ARREST OF THE DESIGNATED DEFENDANT(S), OR
BY FURTHER ORDER OF THE COURT.

SIGNATURE OF JUDGE (ONLY IF FILED

or MAGISTRATE JUDGE VU UNDER SEAL)

 

 

 

 

Courtroom Deputy Initials: KP

 

 

Page lof 1
